DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: BASTING AND INJECTION APPARATUS AND METHOD OF .
Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12, line 10 should read "opposite the first end; .  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rubin (U.S. Pat. No. 6,796,219 B1).
In regards to claim 16, Rubin describes an apparatus comprising: 
a housing (Rubin, pump apparatus 28 of Fig. 2; col. 4, lines 16-18); 
a timer (Rubin, col.4, lines 25-29), the timer comprising a time display and further comprising a control mechanism for controlling operation of the timer (Rubin, Fig. 2 – timer 44 includes a number display and a dial);  
a pump disposed inside the housing and operably connected to the timer, the pump configured to pump a liquid (Rubin, pump 32 of Fig. 2; col. 4, lines 13-16); 
a switch operably connected to the timer and to the pump, the switch configured to control operation of the pump according to a signal received from the timer (Rubin, col. 5, lines 3-14 – energizing the pump 32 to control  the operation of the pump); 
an inlet tube having a first opening and a second opening, the inlet tube adapted to be connected to the pump at the first opening of the inlet tube, and adapted to extend outside the housing such that the second opening of the inlet tube is external to the housing (Rubin, inflow conduit 26 of Fig. 2; col. 4, lines 1-5 and 12-24); 
an outlet tube having a third opening and a fourth opening, the outlet tube adapted to be connected to the pump at the third opening of the outlet tube, the outlet tube adapted to extend outside the housing such that the fourth opening of the outlet tube is external to the housing (Rubin, outflow conduit 30 of Fig. 2; col. 4, lines 1-5 and 12-24);
a manifold adapted to be connected to the fourth opening of the outlet tube (Rubin, dispensing conduit 12 of Fig. 1; col. 3, lines 56-67); and 
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin in view of Scro II (U.S. Pat. No. 8,881,644 B1).
In regards to claim 1, Rubin describes an apparatus comprising: 
a housing (Rubin, pump apparatus 28 of Fig. 2; col. 4, lines 16-18); 
a timer connected to the housing (Rubin, col.4, lines 25-29), the timer comprising a time display observable outside the housing and further comprising a control mechanism for controlling operation of the timer (Rubin, Fig. 2 – timer 44 includes a number display and a dial); 
a pump disposed inside the housing and operably connected to the timer, the pump configured to pump a liquid (Rubin, pump 32 of Fig. 2; col. 4, lines 13-16); 

an inlet tube having a first opening and a second opening, the inlet tube connected to the pump at the first opening of the inlet tube, and the inlet tube extending outside the housing through a first housing opening such that the second opening of the inlet tube is external to the housing (Rubin, inflow conduit 26 of Fig. 2; col. 4, lines 1-5 and 12-24); 
an outlet tube having a third opening and a fourth opening, the outlet tube connected to the pump at the third opening of the outlet tube, the outlet tube extending outside the housing through a second housing opening such that the fourth opening of the outlet tube is external to the housing (Rubin, outflow conduit 30 of Fig. 2; col. 4, lines 1-5 and 12-24);
a manifold connected to fourth opening of the outlet tube (Rubin, dispensing conduit 12 of Fig. 1; col. 3, lines 56-67); and 
a plurality of hollow needles connected to the manifold to receive the liquid pumped through the pump, through the outlet tube, and into the manifold (Rubin, injection needles 22 of Fig. 2; col. 4, lines 18-24).
While Rubin describes energizing the pump, Rubin does not explicitly describe a power source disposed inside the housing and operably connected to the pump (Rubin, col. 5, lines 3-14 – energizing the pump).  However, Scro II describes a self-basting roasting oven that is electrically powered via a power cord connected to a power outlet (Scro II, power cord 20 and power outlet 25 of Fig. 2; col. 5, lines 4-6).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Rubin in view of Scro II to energize the pump using power provided by a power outlet via a power cord.

In regards to claim 3, Rubin describes the apparatus of claim 1, further comprising: a plurality of additional tubes, wherein ones of the plurality of additional tubes are connected to ones of the plurality of hollow needles (Rubin, flexible branches 20 of Fig. 2; col. 3, lines 63-65).
In regards to claim 4, Rubin does not explicitly describe the apparatus of claim 1 further comprising: an actuator connected to the switch and configured to manually control the switch.  Rubin does describe manually controlling a pump apparatus (Rubin, col. 2, lines 3-5; col. 5, lines 10-12).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention that the automatic baster of Rubin provides a way for a user to manually energize the pump (e.g., a linear actuator switch).
In regards to claim 5, Rubin describes the apparatus of claim 1 further comprising: an actuator connected to the pump and configured to manually control the pump (Rubin, col. 2, lines 3-5).
In regards to claim 7, Rubin does not describe the apparatus of claim 1, wherein: the timer comprises a digital timer, the power source comprises an electric power source, and the power source is connected to the timer.  However, Scro II describes a basting interval dial 60 that is electrically connected to a power outlet 25 via power cord 20 (Scro II, power cord 20 and power outlet 25 of Fig. 2; 
In regards to claim 8, Rubin describes the apparatus of claim 1, wherein the timer comprises a two-stage timer that tracks a first time interval and a second time interval (Rubin, col. 5, lines 10-14 – timer can be configured to energize the pump periodically and at preselected times).
In regards to claim 9, Rubin describes the apparatus of claim 8, wherein the switch is configured to: activate the pump upon expiration of the first time interval, and deactivate pump upon expiration of the second time interval (Rubin, col. 5, lines 10-14 – the timer can be configured to energize the pump at preselected times and therefore pumps for a first predetermined time and then shuts off for a second predetermined time).
In regards to claim 10, Rubin describes the apparatus of claim 9, wherein the timer is programmable to individually set both the first time interval and the second time interval (Rubin, col. 5, lines 10-14 – the timer can be configured to energize the pump at preselected times).
In regards to claim 12, Rubin describes a method of manufacturing an apparatus (Rubin, col. 4, lines 29-52), the method comprising: 
connecting a timer within a housing (Rubin, pump apparatus 28 of Fig. 2; col. 4, lines 16-18); 
connecting a switch within the housing and to the timer (Rubin, col. 5, lines 3-14 – energizing the pump 32 to control  the operation of the pump); 
connecting a pump within the housing to the switch and to the power source (Rubin, pump 32 of Fig. 2; col. 4, lines 13-16); 

connecting a first end of an outlet tube through the housing and to the pump, the outlet tube extending externally from the housing (Rubin, outflow conduit 30 of Fig. 2; col. 4, lines 1-5 and 12-24);
connecting a manifold to a second end of the outlet tube, opposite the first end (Rubin, dispensing conduit 12 of Fig. 1; col. 3, lines 56-67); 
connecting a plurality of hollow needles to the manifold (Rubin, injection needles 22 of Fig. 2; col. 4, lines 18-24).
While Rubin does not explicitly describe connecting a power source within the housing and to the timer, Rubin does not explicitly describe a power source disposed inside the housing and operably connected to the pump (Rubin, col. 5, lines 3-14 – energizing the pump).  However, Scro II describes a self-basting roasting oven that is electrically powered via a power cord connected to a power outlet (Scro II, power cord 20 and power outlet 25 of Fig. 2; col. 5, lines 4-6).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Rubin in view of Scro II to energize the pump using power provided by a power outlet via a power cord.
In regards to claim 13, Rubin does not describe the method of claim 12, wherein the inlet tube and the outlet tube are connected directly to the pump.  Rather, Rubin describes an inflow conduit 26 that is connected to a pump 32 and an outflow conduit 30 that is connected to the pump via a reservoir 33 (Rubin, Fig. 2; col. 4, line 65-col. 5, line 9).  However, Scro II describes a self-basting roasting oven where a pump inlet tube 92 and a lower riser tube 92 are connected directly to a pump 65 (Scro II, Fig. 3; col. 6, lines 2-17).  It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Rubin in view of Scro II to directly connect the inflow conduit to the pump to minimize the amount of time spent outside of the oven and thereby reducing uneven temperature regulation.

Rubin does not explicitly describe the remainder of claim 14.  However, Scro II further describes the inlet tube is connected to a first fitting in a wall of the housing (lines 1-2; Scro II, Fig. 3; col. 5, line 5-col. 6, line 6 – pickup suction arm 85 is connected to the pump inlet tube 92 in the enclosure 15), the first fitting is connected to a first fluid connection line connected to the pump (Scro II, Fig. 3; pickup suction arm 85 is connected to the pump inlet tube 92 at one end and to the pump 65 at the other end), the inlet tube is replaceably connected to the first fitting (Scro II, col. 5, line 66-col. 6, line 2), and the outlet tube is replaceably connected to the second fitting (Scro II, Fig. 5; col. 7, lines 16-27).
It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Rubin in view of Scro II to directly connect the inflow conduit to the pump apparatus to minimize the amount of time spent outside of the oven and thereby reducing uneven temperature regulation and to make the inflow and outflow conduits replaceable to all for easier maintenance.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin in view of Scro II as applied to claim 1 above, and further in view of Zoeller (Zoeller, Aquanot Model 508 Installation Instructions, 2014).
In regards to claim 6, Rubin does not describe the apparatus of claim 1, wherein the power source comprises a battery and an alternating current-direct current converter, and wherein the apparatus further comprises: an electrical cord connected to the alternating current-direct current converter and configured to be plugged into an electrical outlet.  
.
Claims 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin in view of Scro II as applied to claims 1 and 12 above, and further in view of Ebrom (US 10,333,731 B2).
In regards to claim 11, Rubin does not describe the apparatus of claim 1, further comprising: a wireless controller disposed in the housing and connected to at least one of the switch and the timer, wherein the wireless controller is configured to communicate wirelessly with a remote device, and to control operation of the at least one of the switch and the timer.
However, Ebrom describes appliances that are connected via a wireless communication network (Ebrom, col. 16, lines 6-17; col. 17, lines 6-8; col. 109, lines 37-42).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Rubin in view of Maier to include a wireless connector to control signals between the timer and pump, and to allow the signals to be monitored and/or modified remotely to provide more increased control over the automated basting process.
In regards to claim 15, Rubin does not describe the method of claim 12, further comprising: connecting a wireless controller in the housing to at least one of the timer and the switch.
However, Ebrom describes appliances that are connected via a wireless communication network (Ebrom, col. 16, lines 6-17; col. 17, lines 6-8; col. 109, lines 37-42).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Rubin in .
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin as applied to claim 16 above, and further in view of Ebrom.
In regards to claim 17, Rubin describes the apparatus of claim 16.  Rubin does illustrate does not explicitly describe the time display comprises a chronometer that displays at least one: a first time interval, a second time interval, a time elapsed, and a current time.
However, Ebrom describes an apparatus for communicatively coupling internal components within appliances and appliance accessories such as time displays (Ebrom, Fig. 3; col. 18, lines 4-10).  The display can display data published by the system including elapsed time per step, total elapsed time, an appliance status, and the current time (Ebrom, Fig. 1; col. 17, lines 4-35; col. 18, lines 10-13; col. 61, lines 57-64).  Ebrom describes one appliance being a basting cartridge for automatic basting (Ebrom, col. 44, lines 61-66).  Rubin and Ebrom each describe appliances for basting.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify the timer of Rubin in view of Ebrom to include a time display so that a user could set the timer and know the status of the timer.
In regards to claim 18, Rubin describes the apparatus of claim 17, wherein the signal is generated by the timer in response to at least one of: expiration of the first time interval, expiration of the second time interval, a preselected amount of the elapsed time, and the current time (Rubin, col. 5, lines 10-14 – the timer can be configured to energize the pump at preselected times and therefore pumps for a first predetermined time and then shuts off for a second predetermined time).
In regards to claim 19, Rubin describes the apparatus of claim 18, wherein the signal comprises a first signal to turn on the pump at the expiration of the first time interval and to turn off the pump at the 
In regards to claim 20, Rubin describes the apparatus of claim 16, further comprising: a wireless controller disposed in the housing and in communication with at least one of the switch and the timer, wherein the wireless controller is configured to communicate wirelessly with a remote device, and to control operation of the at least one of the switch and the timer.
However, Ebrom describes appliances that are connected via a wireless communication network (Ebrom, col. 16, lines 6-17; col. 17, lines 6-8; col. 109, lines 37-42).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Rubin in view of Maier to include a wireless connector to control signals between the timer and pump, and to allow the signals to be monitored and/or modified remotely to provide more increased control over the automated basting process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BRYAN M BADALAMENTI
Examiner
Art Unit 3761




/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761